Case 3:15-cv-02440-GPC-AHG Document 118 Filed 01/07/21 PageID.12162 Page 1 of 7


  JOHN C. WELLS, DC Bar 491292
  Deputy Enforcement Director
  JAMES T. SUGARMAN, WSBA 39107
  Assistant Litigation Deputy
  NINA H. SCHICHOR, MD Bar (no assigned number)
  (E-mail: nina.schichor@cfpb.gov)
  (Phone: 202-435-9770)
  AMANDA C. ROBERSON, MN Bar 0398511
  (E-mail: amanda.roberson@cfpb.gov)
  (Phone: 202-435-9447)
  1700 G Street NW
  Washington, DC 20552
  Fax: (202) 435-7722

   Attorneys for Plaintiff
   Consumer Financial Protection Bureau


                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA

  Consumer Financial Protection Bureau, Case No. 15-cv-02440-GPC-AHG
              Plaintiff,                  JOINT MOTION TO EXTEND
                                          PRETRIAL DEADLINES
              v.
  Global Financial Support, Inc.,
  d/b/a Student Financial Resource
  Center, d/b/a College Financial
  Advisory; and

  Armond Aria a/k/a Armond Amir Aria,
  individually, and as owner and CEO of
  Global Financial Support, Inc.;

              Defendants.




                                                        Case No. 15-cv-02440-GPC-AHG
                                                 Joint Motion to Extend Pretrial Deadlines
  Case 3:15-cv-02440-GPC-AHG Document 118 Filed 01/07/21 PageID.12163 Page 2 of 7



 1
                            Joint Motion to Extend Pretrial Deadlines
 2
 3          Pursuant to Federal Rule of Civil Procedure 6(b), Local Rule 7.2, and the
 4   Chambers Rules of the Honorable Magistrate Judge Goddard, the parties make this Joint
 5   Motion regarding an extension of the existing pretrial deadlines.
 6                                         Background
 7          On September 22, 2020, the Honorable Magistrate Judge Goddard issued an
 8   Amended Scheduling Order (ECF No. 111). 1 That order established the following
 9   relevant deadlines:
10       1. Settlement Conference Statement              November 30, 2020
11       2. Mandatory Settlement Conference              December 8, 2020
12       3. Pre-trial disclosures                        January 29, 2021
13       4. Proposed Final Pretrial Conference Order
14                Per Local Rule 16.1(f)(16)             February 19, 2021
15       5. Final Pretrial Conference                    February 26, 2021
16
17          On December 8, 2020, the parties engaged in a mandatory settlement conference
18 before Judge Goddard. The parties were unable to agree to a settlement.
19
20
21   1This case was previously stayed for several years due to the pendency of criminal
     proceedings against Defendants. (See ECF No. 82 at 1). The Court lifted the stay on May
22   27, 2019, ECF No. 73, and on September 24, 2019, the Court issued a scheduling order.
23   (ECF No. 82 at 2). On February 7, 2020, the Court granted a 60-day extension of the fact
     discovery and pretrial motions deadline to allow the Bureau to take Defendant’s
24   deposition following the Bureau’s motion to compel and left in place all other deadlines
25   from the September 24, 2019 Order. (ECF No. 96 at 14). Magistrate Judge Goddard
     subsequently granted the parties’ request for a five-week extension of the deadline to file
26   pretrial motions, and a 10-week extension of all subsequent deadlines, and then partially
27   granted the Plaintiff’s request for an extension on the basis that the existing deadlines
     were incompatible with the Court’s dispositive briefing schedule. Those deadlines are
28   described above.
                                               Page 2        Case No. 15-cv-02440-GPC-AHG
                                                             Joint Motion to Extend Pretrial Deadlines
  Case 3:15-cv-02440-GPC-AHG Document 118 Filed 01/07/21 PageID.12164 Page 3 of 7



 1         On August 21, 2020, Plaintiff Consumer Financial Protection Bureau (the Bureau)
 2 filed a motion for partial summary judgment against pro se Defendant Armond Aria and a
 3 motion for default judgment against corporate Defendant Global Financial Support, Inc.
 4 (ECF Nos. 106-107). Those motions are fully briefed and pending before the court (ECF
 5   No. 113). The Court scheduled a motions hearing for December 11, 2020 (ECF No. 108),
 6   but ultimately vacated it (ECF No. 117). The Bureau seeks an extension of existing
 7   pretrial deadlines. Defendant Aria opposes the request. The position of each party is set
 8   forth below.
 9                                        Plaintiff’s Position
10         Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
11 and with the judge’s consent.” Considering that the pending dispositive motions may
12 impact the scope and nature of the case and thus may impact the parties’ final
13 preparations for trial, the Bureau respectfully requests that the Court postpone the pretrial
14   deadlines until after the Court rules on the pending summary judgment motion and
15   default judgment motion.
16         Good cause supports the Bureau’s request because the Court’s ruling may affect
17   the content of and issues addressed in the pretrial filings, if not eliminate the need for
18   them entirely. The Bureau has moved for partial summary judgment against Defendant
19   Aria not only on liability, but also on restitution, injunctive relief, and penalties for
20   Counts I through III. (ECF No. 106-1). As explained fully in the Bureau’s motion papers,
21   the content of the solicitations Defendants sent to consumers, the periods of time during
22   which Defendants sent these solicitations, the nature of the services Defendants provided
23   to consumers who paid for Defendants’ offered services, and the amount of fees
24   consumers paid to obtain the offered services are not in dispute, making Counts I through
25   III ripe for disposition as a matter of law. (See, e.g., ECF No. 106-1 at 17-25). The
26   Bureau continues to believe that it can obtain full relief for consumers if the Court rules
27   in its favor on Counts I through III, which would eliminate the need for a trial as to the
28   claims against Defendant Aria. And the Clerk of Court has already entered default against
                                               Page 3            Case No. 15-cv-02440-GPC-AHG
                                                                 Joint Motion to Extend Pretrial Deadlines
  Case 3:15-cv-02440-GPC-AHG Document 118 Filed 01/07/21 PageID.12165 Page 4 of 7



 1   the remaining defendant, Global Financial Support, Inc., for failing to plead or otherwise
 2   defend itself in this action. (ECF No. 90). Should the Court grant the Bureau’s pending
 3   motion for default judgment against Global (ECF No. 107), no further issues remain to be
 4   tried against Global.
 5         In addition, the pretrial dates may require the parties to, among other things,
 6   submit witness lists, designate portions of deposition testimony for use at trial, identify
 7   all exhibits that the parties actually intend to use at trial, meet with opposing counsel,
 8   confer and reach mutual agreement as to a pretrial order, draft said order, and attend a
 9   pretrial conference before the Court rules on the motions described above that may
10   dispose of or significantly limit any remaining triable issues. Ruling on these motions
11   may alter or eliminate the need for witnesses and exhibits and increase the number of
12   facts and agreements to which the parties may stipulate. An extension of pretrial
13   deadlines is consistent with the goal of “secur[ing] the just, speedy, and inexpensive
14   determination of every action and proceeding,” Fed. R. Civ. Pro. 1, as it will ensure that
15   the parties know what issues remain to be resolved at trial before they must complete
16   final pretrial preparation, and may allow for a resolution of this matter without additional
17   hearings and motion practice.
18                                   Defendant Aria’s Position
19         Mr. Aria is prudently opposing the Bureau’s motion to postpone the pretrial
20 deadlines because he has a parallel IRS criminal case with probable conflicting
21 dates. The Bureau is well aware of Mr. Aria’s criminal IRS case which during
22 discovery the Bureau openly disclosed they are coordinating and working with
23 the IRS. In fact, both the Civil and Criminal cases were primarily commenced and
24 synchronized by the Bureau. (Aria Decl. ¶ 10, ECF No. 94–1 and Order Granting
25 Stay at 6, ECF No. 34).
26         Unlike the Bureau, Mr. Aria has limited time and resources to litigate this
27 civil matter along with his criminal case. This civil case (Compl., ECF No. 1) has
28 been going on for over five years –– Since October 29, 2015 –– and it needs to
                                               Page 4          Case No. 15-cv-02440-GPC-AHG
                                                               Joint Motion to Extend Pretrial Deadlines
  Case 3:15-cv-02440-GPC-AHG Document 118 Filed 01/07/21 PageID.12166 Page 5 of 7



 1   be resolved as soon as possible. Furthermore, on September 22, 2020, Judge
 2 Goddard ruled and denied (ECF No. 111) the Bureau’s earlier motion (ECF No.
 3 110) to postpone the similar pretrial deadlines.
 4         Mr. Aria has a new sentence hearing on April 5, 2021 (See United States
 5   v. Aria, 20-CR-3191, ECF No. 15 – Notice of Change of Hearing) with
 6   undetermined available future dates to complete the required pretrial matters. Mr.
 7   Aria is respectfully asking the court to deny the Bureau’s repeated motions and
 8   requests for extension or postponement of the pretrial deadlines.
 9                                          Conclusion
10         To give the Court sufficient time to rule on the pending dispositive motions and to
11 avoid the potential waste of resources for all parties that would follow from complying
12 with the current pretrial deadlines before the Court issues its ruling on these motions,
13 Plaintiff proposes that the Court issue an order either (1) resetting them for a reasonable
14 time following the Court’s determination of the Bureaus motions for partial summary
15 judgment and default judgment, or (2) postponing them for a brief period, such as eight
16 weeks, to enable the Court to decide the motions. Defendant asks the court to deny this
17 motion.
18
19
20
21
22
23
24
25
26
27
28
                                             Page 5          Case No. 15-cv-02440-GPC-AHG
                                                             Joint Motion to Extend Pretrial Deadlines
  Case 3:15-cv-02440-GPC-AHG Document 118 Filed 01/07/21 PageID.12167 Page 6 of 7



 1                                              Respectfully submitted,
 2
                                                John C. Wells
 3                                              Deputy Enforcement Director
 4
                                                James T. Sugarman
 5                                              Assistant Litigation Deputy
 6                                              _/s/ Nina Schichor_________________
 7                                              Nina Schichor, MD Bar
                                                (MD Bar Does Not Issue Bar Numbers)
 8                                              (E-mail: nina.schichor@cfpb.gov)
                                                (Phone: 202-435-9770)
 9                                              Amanda Roberson, MN Bar # 0398511
                                                (E-mail: amanda.roberson@cfpb.gov)
10
                                                (Phone: 202-435-9447)
11                                              Enforcement Attorneys
                                                Consumer Financial Protection Bureau
12                                              1700 G Street NW
13                                              Washington, DC 20552
                                                Fax: (202) 435-7722
14
15 Dated: January 7, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       Page 6             Case No. 15-cv-02440-GPC-AHG
                                                          Joint Motion to Extend Pretrial Deadlines
 Case 3:15-cv-02440-GPC-AHG Document 118 Filed 01/07/21 PageID.12168 Page 7 of 7



1                                CERTIFICATE OF SERVICE
2    I hereby certify that on January 7, 2021, I electronically filed the foregoing document via
     ECF and it was electronically sent to pro se Defendant Armond Aria.
3
4                                                     _/s/ Nina Schichor__________________
                                                      Nina Schichor
5                                                     Senior Litigation Counsel
                                                      Consumer Financial Protection Bureau
6                                                     1700 G Street NW
7                                                     Washington, DC 20552
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 7            Case No. 15-cv-02440-GPC-AHG
                                                               Joint Motion to Extend Pretrial Deadlines
